--------------------------------------------------------------------------------

RESEARCH SERVICES AGREEMENT

This Research Services Agreement (the "Agreement") is entered into as of this
22nd day of March, 2012 (the "Effective Date") by and between Tel Hashomer -
Medical Research, Infrastructure and Services Ltd. ("THM") and Orgenesis Ltd.
(the "Company").

     WHEREAS, the Parties have entered into a license agreement dated February
2nd 2012 (the "License Agreement"); and

     WHEREAS, the Company wishes that THM perform a study ("Study") at the
facilities and using the equipment and personnel of the Chaim Sheba Medical
Center (the "Hospital") and the Fund, in accordance with and as fully described
in the Research Program (as defined in Appendix A), under the direct supervision
of Prof. Sarah Ferber (I.D. No. 67278234) ("Prof. Ferber"); and

     WHEREAS, THM agrees to conduct the Study pursuant to the Research Program
(as defined below), under the direct supervision of Prof. Ferber and in
accordance with the terms and conditions set forth hereunder; and

WHEREAS, THM is authorized to use certain facilities, equipment, for the conduct
of the Study as aforesaid under the supervision of Prof. Ferber, all in
accordance with the terms and conditions of this Agreement. NOW THERFORE the
parties hereto hereby agree as follows:

1.

Performance of Work:

1.1.

Services. THM shall conduct the Study, through the services of Medical Research
Infrastructure Development and Health Services Fund by the Sheba Medical Center
(the "Fund") pursuant to the Research Program under the direct supervision of
Prof. Ferber, an employee of Hospital and/or Fund. Prof. Ferber shall conduct
and supervise the Study, with the assistance of the employees, researchers
and/or associates of the Hospital and/or the Fund, who will be assigned by the
Fund, for the performance of the Study (the “Study Personnel”).

      1.2.

Successor Investigator. In the event Prof. Ferber shall be unable to conduct or
complete the Study, THM shall use its best efforts to appoint, a successor
investigator whose identity shall be approved in advance by the Company
("Successor Investigator"). In the event that the parties are unable to agree as
to the identity of the Successor Investigator, the Company shall have the right
to terminate the Study, without further liability to either party, provided
however that the Company has paid all payment due hereunder before such early
termination pro rata for the work accomplished and for any non cancelable
expenses incurred by THM before the date of such early termination.

      1.3.

Study Personnel. THM shall ensure that all Study Personnel shall: (i) have the
appropriate experience and qualifications to participate in and perform the
Study pursuant to the Research Program; and (ii) comply with the terms and
conditions set forth in this Agreement.

      1.4.

Compliance. The parties agree that the Study shall be performed pursuant to the
laws, regulations and guidelines as applicable in Israel with respect to
clinical researches in human subjects, to the extent that such are binding on
the Company or the performance of the Study.


--------------------------------------------------------------------------------


2.

Consideration. The Company shall pay THM, an amount of NIS 279,000 New Israeli
Shekel + VAT towards the performance of the Study (the "Reimbursement"). The
Reimbursement shall be paid according to the time table specified in Research
Program. Without derogating from the above and notwithstanding anything to the
contrary in the time table specified in the Research Program (Appendix A), the
Company shall pay THM, within seven (7) days from the date of execution of this
agreement, a non-refundable advance payment of NIS 30,000 (thirty thousand New
Israeli Shekels) ( (the "Advance Payment"). For the avoidance of doubt, it is
agreed that in no event, including but not limited to termination and/or
cancellation of the Study, THM shall be obligated to refund the Advance Payment.

   

For the avoidance of doubt and without derogating from any provisions of the
License Agreement, the aforesaid Consideration constitutes full and complete
consideration for the performance of the Study as set forth herein, and Company
shall not be obligated to pay any other amounts to Prof. Ferber, Hospital or
Fund for the performance of the Study, unless as set forth herein.

Confidentiality. Any information relating to this Agreement, the Study and/or
Research Program and any information made available by either party to the other
in connection herewith is and shall be deemed "Confidential Information" of such
Party subject to the provisions of Section 4 of the License Agreement. For the
removal of doubt, the "Confidential Information" shall include but not be
limited to: all information, data and results, products, know how, process,
discoveries, whether verbal, written or electronic, obtained and/or generated by
a Party in connection with this Agreement.

3.

Title and Ownership. Without derogating from any of the provisions set forth in
Section 3.4 of the License Agreement, ownership of all rights, title and
interest in and to the Study results, shall be jointly owned by Company and THM,
in proportion to the respective parties contribution to such Study results, in
trust for the Fund and the Hospital, and shall constitute part of the Licensed
Information (as such term is defined in the License Agreement), under the terms
of the License Agreement. For the removal of doubt, all provisions of the
License Agreement which apply to the Licensed Information shall apply to the
Study's results.

    4.

Representations and Warranties. THM hereby represents and warrants that: (i) the
Fund has the requisite expertise, skills, know-how, personnel, facilities and
equipment required in order to perform the Study under the Research Program in a
professional, efficient and timely manner; (ii) it has full right and authority
to enter into this Agreement under the applicable law, and under its internal
rules and regulations and that, where and whenever required, it has or shall
secure in a timely manner, any and all necessary notifications and/or approvals,
administrative or governmental; (iii) there are no outstanding obligations or
agreements which are inconsistent or in conflict with the execution or
performance of the activities described in this Agreement; and

    5.

No Warranty of Results. For the removal of doubt it is hereby clarified that
nothing specified in the Agreement shall be construed as a warranty by THM that
the Study's results shall: (i) be useful in any manner, (ii) be commercially
exploitable, (iii) be patentable and/or (iv) not infringe any third party's
rights .

    6.

Publications. In the event that THM, Hospital, Fund, Prof. Ferber, or Study
Personnel wish to publish material with respect to the Study or its results,
such publication shall be subject to the provisions of Section 11 of the License
Agreement.


--------------------------------------------------------------------------------


7.

Term and Termination

7.1.

This Agreement shall come into force as of the Effective Date, and shall
continue in effect until the earlier of the following: (i) Company terminates
the Agreement, at its sole discretion, subject to a ninty (90) days prior
written notice thereof (“Notice Period”); or (i) completion of the Study in
accordance with the Research Program or (ii) in the event that either party
breaches any provision hereof, provided that the breaching party fails to remedy
such breach within thirty (30) days from receipt of written notice thereof from
the non-breaching party.

      7.2.

Notwithstanding anything to the contrary in this Agreement, the following
sections shall survive any expiration or termination of this Agreement: 3
(Confidentiality), 4 (Title & Ownership), 5 (Representations & Warranties), , 6
(No Warranty of Results) 7 (Publications), 8 (Term & Termination), and 9
(Miscellaneous).

      8.

Miscellaneous. (i) THM shall be deemed an independent contractor for all
purposes. THM, or Hospital, or Fund, or the Study Personnel shall not be
considered an agent, employee, representative, or a party to a joint venture of
Company for any purpose; (ii) this Agreement constitutes the entire
understanding between the parties hereto with respect to conduct of the Study at
the Hospital's facilities. No amendments, changes, extensions or modifications
to this Agreement shall be valid and binding except if evidenced by a written
instrument signed by the parties hereto; (iii) THM may not assign any of his
duties, responsibilities, and/or obligations under this Agreement to any third
party unless first obtaining Company’s explicit written consent, save for as
specified under clause 1.2 above (performance of the Study by the Fund); (iv)
each party shall bear its own costs and expenses incurred in rendering
performance of its respective obligations under this Agreement; (v) except as
explicitly permitted in this Agreement, THM may not incur any liability on
Company’s behalf nor bind Company to any contractual or payment obligation
without the prior written consent of Company; (vi) all notices, demands,
requests, submissions, reports or any other communications permitted or required
pursuant to this Agreement shall be furnished to the parties at the addresses
first indicated in the preamble to this Agreement and shall be deemed to have
been validly effected if sent by registered mail to each of the parties at such
address. Either party may, by notice to the other, change its address; (vii)
this Agreement shall be construed and interpreted under and in accordance with
the laws of the state of Israel, excluding its conflicts of law rules. All
disputes arising in connection with this Agreement shall be solely and
exclusively brought before the competent courts in Tel-Aviv, Israel.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

/s/ Jacob BenArie   /s/ Prof. Shlomo Noy Orgenesis Ltd.   Tel Hashomer – Medical
Research     Infrastructure and Services Ltd. By: Jacob BenArie   By: Title: CEO
  Title:

I, the undersigned, Prof. Sarah Ferber, hereby declare and confirm that I read
and understood the foregoing, I agree to the provisions of this Agreement, I
agree to be appointed as the Principal Investigator of the Study, and I
undertake to comply with all the conditions, provisions, instructions and
stipulations of this Agreement.

/s/ Sarah Ferber   Prof. Sarah Ferber  

Research Services Agreement

--------------------------------------------------------------------------------